STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                              NO. 2022 KW 1168
VERSUS
RONALD D. CAMPBELL                           OCTOBER 21, 2022


In Re:     Ronald D. Campbell, applying for supervisory writs,
           18th Judicial District Court, Parish of West Baton
           Rouge, No. 212849.


BEFORE:    McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

     WRIT GRANTED. We find the trial court's ruling that the
motion for continuance is untimely was in error.  The motion was
filed on October 18, 2022, and by all accounts, the actual
commencement of trial is not scheduled to begin prior to October
25, 2022 with jury selection.   See La. Code Crim. P. art. 761.
Further, under La. Code Crim. P. art. 711, unless the motion to
continue is consented to by all parties, the motion shall be
tried summarily and contradictorily with the adverse party.  The
trial court cannot deny the motion ex parte without giving the
mover an opportunity to have a hearing and present evidence that
can be reviewed by this court.      Accordingly, the motion is
remanded to the trial court for a contradictory hearing on the
merits of the motion.
                                 PMc
                                 GH

     McDonald, J., concurs.




COURT OF APPEAL, FIRST CIRCUIT